DETAILED ACTION
The following Notice of Allowability is in reply to the After Final Response filed 2/4/2022. In the After Final Resp., claims 21-25, 28-30, and 38-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments and corresponding arguments submitted in the After Final Resp.

Allowable Subject Matter
Claims 21-25, 28-30, and 38-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations as they are recited in at least independent claims 21 and 25.
Claim 21 is directed to a “base station comprising: circuitry configured to establish a plurality of wireless links between the base station and a mobile device; and one or more transmitters configured to transmit data over the plurality of wireless links.” Among the data is “a first data unit … [that] includes a first portion comprising bits indicative of a release version identifier … and a second portion which is characteristic of features of a release version identifier identified by the release version identifier.” The “data units are transmitted out of order … [and] are transmitted based 
Claim 25 is directed to a “base station comprising: circuitry configured to establish a plurality of wireless links between the base station and a mobile device; and one or more transmitters configured to transmit data over the plurality of wireless links.” Among the data is “a first data unit … [that] includes a first portion comprising bits indicative of a release version identifier … and a second portion which is characteristic of features of a release version identifier identified by the release version identifier.” The “first data unit … spans a plurality of channel, [and] the first portion and the second portion are included in a header portion of the first data unit which is duplicated along at least some of the plurality of channels, [and] the first data unit includes a data portion which is not duplicated along the plurality of channels.” Finally, “the header portion is comprised of information indicative of bandwidth information.”
The reasons claims 38-40 are allowed were previously presented in the non-final Office Action mailed 10/6/2021, starting on page 4, and remain the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2021/0050914 describes organization of a data unit See Figs. 8-12. U.S. Patent Application Publication No. 2015/0036651 describes a data unit with modulation and coding scheme and redundancy version information, but not necessarily in the arrangement as claimed. See Figs. 3A, 3B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413